Citation Nr: 0734839	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for loss of vision in 
the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In his September 2006 substantive appeal (on VA Form 9 with 
attachment), the veteran requested a videoconference hearing 
before the Board, waiving his right to an in-person hearing 
before the Board.  The RO scheduled his videoconference 
hearing for September 27, 2007, but he cancelled it.  He has 
not requested to have it rescheduled.


FINDINGS OF FACT

1.  No competent medical evidence shows the veteran's 
inguinal hernia and/or prostate condition bear any 
relationship to his military service.

2.  The veteran clearly and unmistakably sustained a left eye 
injury prior to entering the military, and the resulting pre-
existing disability clearly and unmistakably was not 
permanently worsened during service beyond its natural 
progression.


CONCLUSIONS OF LAW

1.  The veteran does not have an inguinal hernia or a 
prostate condition from a disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

2.  The veteran's pre-existing left eye disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1153 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in January and August 2005 and April and 
June 2006 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

The Board did not obtain a medical opinion to decide these 
service-connection claims.  But this was not required because 
the evidence indicates the veteran did not have these 
disabilities during service or, if pre-existing service, some 
suggestion they were aggravated during service, and since 
there is no competent evidence otherwise showing a link 
between his military service and these current conditions.  
See McLendon v. Nicholson, 20 Vet. App.79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As his 
service and post-service medical records provide no basis to 
grant his claims, and in fact provide evidence against them, 
the Board finds no basis for obtaining a VA examination or 
medical opinion.  



I.  Inguinal Hernia and Prostate Condition

The veteran claims that his military service caused his 
inguinal hernia and prostate condition.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records make no reference to 
any complaints of, treatment for, or diagnosis of inguinal 
hernia or a prostate condition.  In this regard, his 
separation examination in January 1954 indicated that his 
abdomen, viscera to include hernia, as well as anus and 
rectum, to include the prostate were normal, providing 
evidence against these claims.

The veteran initially complained of a weak stream in April 
1994 and he received a diagnosis of prostatism.  In addition, 
he had a left inguinal hernia repair in November 2005.  In 
March 2006, he received a diagnosis of benign prostatic 
hypertrophy (BPH) without obstruction.  His active duty 
service had ended in January 1954, so many years - indeed 
decades, prior to his initial complaints and resulting 
diagnoses of inguinal hernia and a prostate condition.  
Symptoms of these conditions did not appear for more than 40 
years after service.  The Federal Circuit Court has 
determined that such a lengthy lapse of time is a factor for 
consideration in deciding a service-connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
although it is certainly permissible to service connect a 
condition that was initially diagnosed after service 
(see 38 C.F.R. § 3.303(d)), this cannot occur when, as here, 
there also is no competent medical evidence otherwise 
attributing the conditions at issue, inguinal hernia and a 
prostate condition, to service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  Therefore, 
the veteran's service and post-service medical records fail 
to support service connection for these conditions, providing 
evidence against them.  

With respect to the veteran's unsubstantiated contentions, a 
layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike varicose veins under Barr, or a dislocated 
shoulder under Jandreau, inguinal hernia and a prostate 
condition are not conditions capable of lay diagnosis, much 
less the type of conditions that can be causally related to 
service.  See Espiritu and Woelhaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. August 24, 2007).

Since, for these reasons and bases, the preponderance of the 
evidence is against these claims, there also is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

II.  Left Eye Disorder

As noted earlier, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
VA should make determinations based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, 
by showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  See, too, VAOPGCPREC 3-
2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The claimant is not required to show the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

The Court noted that "the word 'unmistakable' means that an 
item cannot be misinterpreted and misunderstood, i.e. it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In addition, a disability that is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for a left eye injury in 
service or aggravation of a pre-existing left eye condition.

At his military induction examination in January 1952, the 
examiner noted the veteran's eyes were "abnormal."  The 
veteran explained that he had sustained an injury to his left 
eye at age ten, which in turn had caused some vision loss.  
When examined for enlistment, his right eye was 20/20 and his 
left eye was 20/30 with correction to 20/20.

The report of that military induction examination, conducted 
contemporaneous to the alleged events in question, clearly 
and unmistakably shows the veteran had sustained an injury to 
his left eye years earlier, at age ten, so well before 
beginning his military service.  He also, even by his own 
admission, had some resulting vision loss in this eye - as 
evidenced by his 20/30 reading during his military induction 
evaluation, albeit correctable to 20/20.

As for rebutting the presumption of soundness at service 
entrance, however, the Board's inquiry does not end with a 
determination that the veteran's left eye injury clearly and 
unmistakably preexisted service.  The Board also must 
determine whether his preexisting left eye condition clearly 
and unmistakably was not aggravated during service beyond its 
natural progression.  And to make this latter determination, 
the Board must consider his service medical records as well 
as evidence developed after service to determine whether 
there was a chronic (meaning permanent) worsening of the pre-
existing condition, again, beyond its natural progression.

Concerning this, the veteran's service medical records make 
no reference to any complaints or diagnosis of, or treatment 
for, any eye injury or disease in service.  Indeed, the 
report of his separation examination in January 1954 notes 
that his eyes were normal with visual acuity 20/20 
bilaterally.  So his vision, particularly in his left eye, 
was no worse at the end of his military service than it was 
when beginning his service.  This is clear and unmistakable 
evidence there was no aggravation of his vision during 
service.

The Board also sees there is no competent post-service 
evidence or medical opinion suggesting the veteran's pre-
existing left eye condition was permanently aggravated by his 
military service, including in terms of his visual acuity.  
Dr. J.M.C., M.D., initially saw the veteran in October 2004 
for decreasing vision in his left eye.  Dr. J.M.C. noted the 
veteran had a medical history of diabetes, coronary artery 
disease, and cataract surgery for both eyes.  Dr. J.M.C. 
diagnosed ischemic optic neuropathy, noting it was worse in 
the veteran's left eye than his right eye.  A private eye 
examination in January 2006 also notes an impression of laser 
surgery in both eyes (presumably to treat the cataracts), 
diabetes, and a capsular strand in the visual left axis of 
the left eye.  So this post-service medical evidence also 
clearly and unmistakably indicates the pre-existing left eye 
condition was not chronically aggravated during service 
beyond its natural progression.  In fact, to the contrary, 
it suggests that any current impairment involving this eye 
bears no relationship whatsoever to the veteran's service in 
the military many years ago.  He did not receive a post-
service diagnosis of a left eye condition of any sort until 
October 2004.  Hence, the fact that his left eye condition 
was first identified some 50 years (i.e., five decades) after 
service weighs heavily against his claim.  See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that 
such a lapse of time is a factor for consideration in 
deciding a service-connection claim.)  



Moreover, none of the veteran's private outpatient treatment 
reports otherwise link his left eye condition to his military 
service - including, again, in the way of chronic 
aggravation of a pre-existing condition.  And just as in the 
case of his claims for an inquinal hernia and prostate 
disorder (BPH), as a layman he simply does not have the 
necessary medical training and/or expertise to give a 
probative opinion, himself, on this determinative issue.  See 
again Espiritu, Barr and Jandreau.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there also is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

The claims for service connection for an inguinal hernia, a 
prostate disorder, and for loss of vision in the left eye are 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


